Title: Thomas Jefferson to Jones & Howell, 10 August 1809
From: Jefferson, Thomas
To: Jones & Howell


          Messrs Jones & Howell  Monticello Aug. 10. 09
          It is with real mortification that, instead of a remittance for the last supply of rod & iron, now due, I am obliged to send you this letter. yet my feelings on the failure will not permit me to be merely silent. I have now been for 13. or 14. years a customer of your house & of it’s predecessors, and have never failed beyond a few days over the term of remittance, except on one occasion, I believe, where it had escaped attention. my income is mainly from the produce or the rents of tobacco & wheat farms. knowing that this came in but once a year, and owning a mill rented at 1200.D. a year, I reserved, when I leased it, quarterly paiments of the rent with the single view of meeting therewith your quarterly supplies of rod. I had not pressed my tenant for two year’s past, not then wanting the money; but did so when I desired your last supply. he made me fair promises, which I did not expect he would fail in, till within these few days. he still renews his promises, but I cannot be certain that they are better than those he has broken. we have no banks here to relieve disappointments, & little money circulation. all is barter. my nails have never commanded money. even the merchants, if cash were demanded, would prefer importing them, because they would then make paiment by remittances of produce. under these circumstances I am obliged to throw myself on your indulgence, with the assurance it shall never be wilfully abused. I am endeavoring to get rid of my present mill-tenant, in order to place that under arrangements which may ensure my paiments to you. I have no other resource but agriculture, & that can supply deficiencies but once a year. you must be so good as to indemnify yourselves by charging interest whenever I fail, for this may not be the only instance under present circumstances. formerly while I had this business under my own direction, it was very profitable, inasmuch as it employed boys boys, not otherwise useful. during my absence it has not been so, but has been continued merely to preserve the custom. I think to try it for a year or two, in my own hands, & if I find it is become unprofitable from causes which cannot be remedied I shall abandon it. in the mean time I see the possibility that I may be obliged to do what I have not done heretofore ask a new supply when a preceding one is unpaid for. on this however your convenience must give the law, & shorten, if necessary, the experiment I had proposed to try. I have trespassed on you with these details, that you may perfectly understand my situation, & ascribe a failure, not to a want of faith, but of those accomodations which do not exist here. in every case be assured of my esteem & respect.
          
            Th:
            Jefferson
        